Case 2:17-cr-20465-DPH-RSW ECF No. 317, PageID.2616 Filed 11/20/18 Page 1 of 13




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 United States of America,
                                                  Case No. 2:17-cr-20465
                    Plaintiff,
 v.                                              Honorable Denise Page Hood

 D-1 Mashiyat Rashid,

                    Defendant.
                                  /

            STIPULATED PRELIMINARY ORDER OF FORFEITURE

       Pursuant to Fed. R. Crim. P. 32.2, 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. §

 2461, and 18 U.S.C. § 982(a)(7), and based on the guilty plea by Defendant

 Mashiyat Rashid to Count One, violating 18 U.S.C. § 1349, and Count Nine, 18

 U.S.C. §§ 1957 and 2, the United States of America together with Defendant

 Mashiyat Rashid, individually and by and through his attorney, Gerald J. Gleeson

 II, Esq., hereby submit this Stipulated Preliminary Order of Forfeiture to the Court

 and stipulate and agree to the following:

       1.     Defendant Mashiyat Rashid has been indicted pursuant to a

 Superseding Indictment on Count One, Conspiracy to Commit Health Care Fraud

 and Wire Fraud in violation of 18 U.S.C. § 1349, Counts Two, Three, Four, and

 Five, Health Care Fraud in violation of 18 U.S.C. §§ 1347 and 2, Count Six,

 Conspiracy to Defraud the United States and Pay and Receive Health Care

 Kickbacks in violation of 18 U.S.C. § 371, Count Seven, Receipt of Kickbacks in
Case 2:17-cr-20465-DPH-RSW ECF No. 317, PageID.2617 Filed 11/20/18 Page 2 of 13




 Connection With a Federal Health Care Program in violation of 42 U.S.C. § 1320a-

 7b(b)(1)(A), Count Eight, Payment of Kickbacks in Connection With a Federal

 Health Care Program in violation of 42 U.S.C. §§ 1320a-7b(b)(2)(A)-(B), and

 Counts Nine and Ten, Money Laundering in violation of 18 U.S.C. §§ 1957 and 2.

 (Dkt. # 242). The Superseding Indictment contains a Forfeiture Allegation

 providing notice to Defendant that upon conviction the United States will seek

 forfeiture of any property, real or personal, that constitutes or is derived, directly or

 indirectly, from gross proceeds traceable to the commission of the offense,

 pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461, and 18 U.S.C. §

 982(a)(7). The Superseding Indictment sets forth that such property includes a

 forfeiture money judgment, representing the total amount of proceeds and/or gross

 proceeds obtained as a result of Defendant’s violations as charged in the

 Superseding Indictment.

       2.     The Superseding Indictment also gives notice that the Government

 will seek to forfeit substitute assets pursuant to 21 U.S.C. § 853(p) up to the value

 of the otherwise forfeitable property.

       3.     On October 15, 2018, Defendant Mashiyat Rashid pleaded guilty to

 Counts One and Nine of the Superseding Indictment, Conspiracy to Commit

 Health Care Fraud and Wire Fraud in violation of 18 U.S.C. § 1349, and Money

 Laundering in violation of 18 U.S.C. §§ 1957 and 2, respectively.

                                            2
Case 2:17-cr-20465-DPH-RSW ECF No. 317, PageID.2618 Filed 11/20/18 Page 3 of 13




       4.      Defendant herein agrees and stipulates, pursuant to 18 U.S.C. §

 981(a)(1)(C) and 28 U.S.C. § 2461, and 18 U.S.C. § 982(a)(7), to forfeit to the

 United States his interest in all property, real and personal, which constitutes or is

 derived, directly or indirectly, from gross proceeds traceable to Defendant’s

 conspiracy to commit health care fraud and wire fraud, in violation of 18 U.S.C. §

 1349, as charged in Count One of the Superseding Indictment. Pursuant to 18

 U.S.C. § 982(a)(1), Defendant agrees to forfeit to the United States his interest all

 property involved in, or traceable to property involved in, money laundering, in

 violation of 18 U.S.C. § 1957, as charged in Count Nine of the Superseding

 Indictment.

       Specifically, Defendant agrees to forfeit to the United States his interest,

 including any interest held by a corporation under the control of the Defendant, in

 the following:

       a.      Real property located at 2990 W. Grand Boulevard, Detroit,
               Michigan, and being more fully described in the United States’
               Second Bill of Particulars (Dkt. # 132);

       b.      Real property located at 2932-2942 West Grand Boulevard, Michigan
               and being more fully described in the United States’ Second Bill of
               Particulars (Dkt. # 132);

       c.      One Thousand Nine Hundred Seven Dollars and Eighty-Seven Cents
               ($1,907.87) in funds from Bank of America Checking Account No.
               3750-1329-2899, held in the name of National Laboratories;




                                            3
Case 2:17-cr-20465-DPH-RSW ECF No. 317, PageID.2619 Filed 11/20/18 Page 4 of 13




       d.    One Thousand Two Hundred Sixty One Dollars and Thirty Cents
             ($1,261.30) in funds from Credit Union One Checking Account No.
             3002070104, held in the name of Tri-County Physicians Group;

       e.    Six Hundred Forty Seven Dollars and Eighty-Three Cents ($647.83)
             in funds from Bank of America Checking Account No. 3750-1670-
             2991, held in the name of Tri-County Physicians Group;

       f.    One Hundred Twenty Four Thousand Sixty-Four Dollars and Eighty
             Cents ($124,064.80) in funds from Bank of America Checking
             Account No. 3750-1878-7312, held in the name of Tri-State
             Physicians Group, PC;

       g.    Forty Two Thousand Seven Hundred Thirty Seven Dollars and
             Seventy-Five Cents ($42,737.75) in funds from Bank of America
             Checking Account No. 3750-1878-7299, held in the name of New
             Center Medical, PC;

       h.    One Thousand Four Hundred Eighty Five Dollars and Twenty-Five
             Cents ($1,485.25) in funds from Credit Union One Joint Checking
             Account No. 3002070088, held in the name of Tri-County Wellness;

       i.    Twenty One Thousand Six Hundred Sixty Two Thousand Dollars and
             Twenty Cents ($21,662.20) in funds from Bank of America Checking
             Account No. 3750-1603-4737, held in the name of Tri-County
             Wellness;

       j.    Sixty Four Thousand Six Hundred Eighty Dollars and Four Cents
             ($64,680.04) in funds from Bank of America Account No. 3750-1213-
             3302, held in the name of Mashiyat Rashid;

       k.    Three Million Six Hundred Fifty Thousand Four Hundred Thirteen
             Dollars and Twenty-One Cents ($3,650,413.21) in funds from Bank of
             America Money Market Savings Account No. 3750-0935-8653 held
             in the name of Mashiyat Rashid;

       l.    Five Hundred and Eight Thousand Four Hundred Dollars ($508,400)
             in U.S. Currency;



                                       4
Case 2:17-cr-20465-DPH-RSW ECF No. 317, PageID.2620 Filed 11/20/18 Page 5 of 13




       m.     All Funds on Deposit and All Other Items of Value in E-Trade IRA
              Account Number 35950075 (Approximately $25,568.16 value, as of
              August 27, 2018);

       n.     All Funds on Deposit and All Other Items of Value in U.S. Trust-
              Bank of America Private Wealth Management Account No. 56-01-
              100-3334026 (Approximately $6,764,801.27 value, as of August 15,
              2018);

       o.     All Funds on Deposit and All Other Items of Value in Bank of
              America Checking Account No. 3750-1869-2025 ($160,875.71);

       p.     All Funds on Deposit and All Other Items of Value in Bank of
              America Account No. 3750-1399-8481($25,020.61);

       q.     All Funds on Deposit and All Other Items of Value in Bank of
              America Account No. 3750-1869-2740 ($162,778.35); and

       r.     $2000 Cash in lieu of Detroit Pistons Full Season Ticket Membership
              #6135954, specifically including a license to use tickets for seats 11,
              12, 13, 14, in Row 17, Section 121, for all Detroit Pistons games at
              Little Caesars Arena during the 2017-2018 NBA regular season.

       In addition, Defendant agrees to the entry of a forfeiture money judgment

 against him in favor of the United States in the amount of $49,457,829.50,

 representing the total value of the property subject to forfeiture for Defendant’s

 violation of Count One of the Superseding Indictment, to the extent such value is

 not satisfied by the specific forfeitures set forth above.

       5.     Defendant agrees that the forfeiture money judgment may be satisfied,

 to whatever extent possible, from any property owned or under the control of

 Defendant. To satisfy the money judgment, Defendant explicitly agrees to the

 forfeiture of any assets as he has now, or may later acquire, as substitute assets
                                            5
Case 2:17-cr-20465-DPH-RSW ECF No. 317, PageID.2621 Filed 11/20/18 Page 6 of 13




 under 21 U.S.C. § 853(p)(2) and waives and relinquishes his rights to oppose the

 forfeiture of substitute assets under 21 U.S.C. § 853(p)(1) or otherwise.

       6.     Defendant agrees to the entry of one or more orders of forfeiture

 incorporating forfeiture of the assets enumerated in this section and the above-

 referenced money judgment, including the Court’s prompt entry of a Preliminary

 Order of Forfeiture, following Defendant’s guilty plea, upon application by the

 United States, at, or any time before, his sentencing in this case, as mandated by

 Fed. R. Crim. P. 32.2. Defendant agrees to sign such an order, indicating he

 consents to its entry if requested to do so by the Government.

       7.     Defendant agrees that he will cooperate with the United States by

 taking whatever steps are necessary to deliver clear title to property subject to

 forfeiture under this agreement to the United States and will execute such legal

 documents as may be required to transfer rights, title, and ownership to the United

 States and by taking whatever steps are necessary to ensure that the property is not

 sold, disbursed, hidden, wasted, or otherwise made unavailable for forfeiture.

       8.     Defendant acknowledges that he understands that the forfeiture of

 assets is part of the sentence that may be imposed in this case and waives any

 failure by the Court to advise him of this, pursuant to Fed. R. Crim. P. 11(b)(1)(J),

 or otherwise, at the time of his guilty plea is accepted.




                                            6
Case 2:17-cr-20465-DPH-RSW ECF No. 317, PageID.2622 Filed 11/20/18 Page 7 of 13




       9.     In entering into this Stipulation with respect to forfeiture, Defendant

 knowingly, voluntarily, and intelligently waives any Double Jeopardy challenge, or

 any other challenge to the above-described forfeiture based on the Excessive Fines

 Clause of the Eighth Amendment to the United States Constitution.

       10.    Defendant also agrees that Defendant shall assist the United States in

 all proceedings, whether administrative or judicial, involving the forfeiture,

 disgorgement, transfer, or surrender of all rights, title, and interest, regardless of

 their nature of form, in the property that Defendant has agreed to forfeit, disgorge,

 transfer, or surrender, and any other assets, including real and personal property,

 cash, and other monetary instruments, wherever located, which Defendant or

 others to his knowledge have accumulated as a result of illegal activities.

       11.    Defendant agrees such assistance will include agreement by

 Defendant’s heirs, successors, and assigns, to forfeiture, disgorgement, transfer, or

 surrender, to any interest in the above-described forfeiture. Such assistance will

 further involve an agreement by Defendant to the entry of an order enjoining the

 transfer or encumbrance of assets that may be identified as being subject to

 forfeiture, disgorgement, transfer, or surrender.

       12.    Defendant also agrees to identify all assets over which he exercises

 control, directly or indirectly, including by or through corporate entities under his

 control, or has exercised such control, within the past five years. He will identify

                                             7
Case 2:17-cr-20465-DPH-RSW ECF No. 317, PageID.2623 Filed 11/20/18 Page 8 of 13




 all assets in which he has or had during that time any financial interest will provide

 all necessary and appropriate documentation with respect to said assets, including

 consents to forfeiture, quit claim deeds, and any and all other documents necessary

 to deliver good and marketable title to said property. Defendant agrees to take all

 steps as requested by the government to obtain from any other parties by any

 lawful means any records of assets owner at any time by Defendant. He also

 agrees to undergo any polygraph examination the government may choose to

 administer concerning such assets and to provide and/or consent to the release of

 his tax returns for the previous five years.

       13.    Defendant agrees the forfeiture provisions of his Plea Agreement are

 intended to, and will, survive him, notwithstanding the abatement of any

 underlying criminal conviction after the execution of this agreement. The

 forfeitability of any particular property pursuant to that agreement shall be

 determined as if Defendant had survived, and that determination shall be binding

 upon Defendant’s heirs, successors, and assigns, until the agreed forfeiture,

 including any agreed money judgment amount, is collected in full.

       Based on the Superseding Indictment, Defendant’s conviction, this

 Stipulation, and other information in the record, and 18 U.S.C. §§ 1349 and 1957

 and 2, IT IS HEREBY ORDERED AND ADJUDGED THAT:




                                            8
Case 2:17-cr-20465-DPH-RSW ECF No. 317, PageID.2624 Filed 11/20/18 Page 9 of 13




       1.     Defendant Mashiyat Rashid shall forfeit to the United States of

 America any property (a) real or personal, which constitutes or is derived, directly

 or indirectly, from gross proceeds traceable to Defendant’s conspiracy to commit

 health care fraud and wire fraud, in violation of 18 U.S.C. § 1349 (b) involved in,

 or traceable to property involved in, money laundering, in violation of 18 U.S.C. §

 1957, including any interest held by a corporation under the control of the

 Defendant, specifically including the following:

 a.    Real property located at 2990 W. Grand Boulevard, Detroit, Michigan, and
       being more fully described in the United States’ Second Bill of Particulars
       (Dkt. # 132);

 b.    Real property located at 2932-2942 West Grand Boulevard, Michigan and
       being more fully described in the United States’ Second Bill of Particulars
       (Dkt. # 132);

 c.    One Thousand Nine Hundred Seven Dollars and Eighty-Seven Cents
       ($1,907.87) in funds from Bank of America Checking Account No. 3750-
       1329-2899, held in the name of National Laboratories;

 d.    One Thousand Two Hundred Sixty One Dollars and Thirty Cents
       ($1,261.30) in funds from Credit Union One Checking Account No.
       3002070104, held in the name of Tri-County Physicians Group;

 e.    Six Hundred Forty Seven Dollars and Eighty-Three Cents ($647.83) in
       funds from Bank of America Checking Account No. 3750-1670-2991, held
       in the name of Tri-County Physicians Group;

 f.    One Hundred Twenty Four Thousand Sixty-Four Dollars and Eighty Cents
       ($124,064.80) in funds from Bank of America Checking Account No. 3750-
       1878-7312, held in the name of Tri-State Physicians Group, PC;




                                           9
Case 2:17-cr-20465-DPH-RSW ECF No. 317, PageID.2625 Filed 11/20/18 Page 10 of 13




  g.   Forty Two Thousand Seven Hundred Thirty Seven Dollars and Seventy-Five
       Cents ($42,737.75) in funds from Bank of America Checking Account No.
       3750-1878-7299, held in the name of New Center Medical, PC;

  h.   One Thousand Four Hundred Eighty Five Dollars and Twenty-Five Cents
       ($1,485.25) in funds from Credit Union One Joint Checking Account No.
       3002070088, held in the name of Tri-County Wellness;

  i.   Twenty One Thousand Six Hundred Sixty Two Thousand Dollars and
       Twenty Cents ($21,662.20) in funds from Bank of America Checking
       Account No. 3750-1603-4737, held in the name of Tri-County Wellness;

  j.   Sixty Four Thousand Six Hundred Eighty Dollars and Four Cents
       ($64,680.04) in funds from Bank of America Account No. 3750-1213-3302,
       held in the name of Mashiyat Rashid;

  k.   Three Million Six Hundred Fifty Thousand Four Hundred Thirteen Dollars
       and Twenty-One Cents ($3,650,413.21) in funds from Bank of America
       Money Market Savings Account No. 3750-0935-8653 held in the name of
       Mashiyat Rashid;

  l.   Five Hundred and Eight Thousand Four Hundred Dollars ($508,400) in U.S.
       Currency;

  m.   All Funds on Deposit and All Other Items of Value in E-Trade IRA Account
       Number 35950075 (Approximately $25,568.16 value, as of August 27,
       2018);

  n.   All Funds on Deposit and All Other Items of Value in U.S. Trust-Bank of
       America Private Wealth Management Account No. 56-01-100-3334026
       (Approximately $6,764,801.27 value, as of August 15, 2018);

  o.   All Funds on Deposit and All Other Items of Value in Bank of America
       Checking Account No. 3750-1869-2025 ($160,875.71);

  p.   All Funds on Deposit and All Other Items of Value in Bank of America
       Account No. 3750-1399-8481($25,020.61);

  q.   All Funds on Deposit and All Other Items of Value in Bank of America
       Account No. 3750-1869-2740 ($162,778.35); and
                                       10
Case 2:17-cr-20465-DPH-RSW ECF No. 317, PageID.2626 Filed 11/20/18 Page 11 of 13




  r.    $2000 Cash in lieu of Detroit Pistons Full Season Ticket Membership
        #6135954, specifically including a license to use tickets for seats 11, 12, 13,
        14, in Row 17, Section 121, for all Detroit Pistons games at Little Caesars
        Arena during the 2017-2018 NBA regular season.

        1.     A forfeiture money judgment is granted and entered against Defendant

  Mashiyat Rashid in the amount of $49,457,829.50, representing the total value of

  the property subject to forfeiture for Defendant’s violation of Count One of the

  Superseding Indictment, to the extent such value is not satisfied by the specific

  forfeitures set forth above.

        2.     The forfeiture money judgment may be satisfied, to whatever extent

  possible, from any property owned or under the control of Defendant. To satisfy

  the money judgment, any assets that Defendant has now, or may later acquire, may

  be forfeited as substitute assets under 21 U.S.C. 853(p)(2).

        3.     The United States of America is permitted to seize specific property

  subject to forfeiture whether held by Defendant or a third party, and to undertake

  whatever discovery is necessary to identify, locate, or dispose of property subject

  to forfeiture, or substitute assets for such property, upon entry of an amended

  preliminary order of forfeiture enumerating the specific substitute property,

  pursuant to Fed. R. Crim. P. 32.2(b)(2)(A) and (b)(3).

        4.     This Stipulated Preliminary Order of Forfeiture shall become final as

  to the Defendant upon entry, and shall become the Final Order of Forfeiture at the

                                           11
Case 2:17-cr-20465-DPH-RSW ECF No. 317, PageID.2627 Filed 11/20/18 Page 12 of 13




  time of Defendant’s sentencing and shall be made part of the sentence and included

  in the Judgment.

        5.     The Court shall retain jurisdiction to enforce this Order and to amend

  it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

  Agreed as to form and substance:

  Respectfully submitted,

  MATTHEW SCHNEIDER
  United States Attorney

  /s/Shankar Ramamurthy                         /s/Gerald J. Gleeson (with consent)
  SHANKAR RAMAMURTHY                            GERALD J. GLEESON
  Assistant United States Attorney              Counsel for Defendant
  211 W. Fort Street, Suite 2001                840 w. Long Lake Rd., Suite 200
  Detroit, MI 48226                             Troy, MI 48098
  (313) 226-9562                                (248) 267-2001
  Shankar.Ramamurthy@usdoj.gov                  gleeson@millercanfield.com

  Dated: November 9, 2018                       Dated: November 9, 2018

                                                /s/Mashiyat Rashid (see attached pg)
                                                Defendant Mashiyat Rashid

                                                Dated: November 9, 2018
  *******************************************
        IT IS SO ORDERED.
                                 S/Denise Page Hood
  Dated: November 20, 2018       Denise Page Hood
                                 United States District Court Judge




                                           12
Case 2:17-cr-20465-DPH-RSW ECF No. 317, PageID.2628 Filed 11/20/18 Page 13 of 13




                                      13
